Putnam Investments One Post Office Square Boston, MA 02109 March 3, 2015 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Funds Trust (Securities Act No. 333-515 and Investment Company File Act No. 811-07513) (the “Trust”), on behalf of Putnam Absolute Return 100 Fund (“Absolute Return 100 Fund”), Putnam Absolute Return 300 Fund (“Absolute Return 300 Fund”), Putnam Absolute Return 500 Fund (“Absolute Return 500 Fund”), Putnam Absolute Return 700 Fund (“Absolute Return 700 Fund”), and Putnam Global Sector Fund (“Global Sector Fund”) (each, a “Fund” and collectively the “Funds”) — Post-Effective Amendment No. 204 to the Trust’s Registration Statement on Form N-1A Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, each Fund hereby certifies that the form of Prospectuses and Statements of Additional Information that would have been filed on behalf of that Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 204 to the Fund’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on February 27, 2015. Comments or questions concerning this certificate may be directed to Caitlin E. Robinson at 1-800-225-2465, ext. 10044. Very truly yours, Putnam Funds Trust On behalf of Putnam Absolute Return 100 Fund Putnam Absolute Return 300 Fund Putnam Absolute Return 500 Fund Putnam Absolute Return 700 Fund Putnam Global Sector Fund By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison cc:James E. Thomas, Esq.
